Citation Nr: 1644735	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected scars, residual of growth removal.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to provide the Veteran with a Board hearing.  

In his June 2012 substantive appeal, the Veteran requested a BVA hearing at a local VA office and listed an address on [redacted].  September and November 2012 letters were sent to the Veteran at that address and were not returned.  In a February 5, 2015 letter sent to the [redacted] address, the Veteran was notified that he was being placed on the Board hearing waiting list.  That letter was returned and it was noted that the forwarding address was located on [redacted].  Despite this, a September 2015 letter was sent to the Veteran at the [redacted] address noting he was being placed on the Board hearing list.  A November 2015 letter sent to the [redacted] address again notified the Veteran that he was being placed on the hearing list.  The September and November 2015 letters were returned to VA, noting that there was no longer any forwarding address.  In December 2015, VA sent a letter to the Veteran at a [redacted] address noting that recent correspondence had been returned and requesting the Veteran contact VA.  April 12 and April 19, 2016 letters were sent to the [redacted] address notifying the Veteran that his Board hearing was scheduled for May 5, 2016.  The Veteran did not appear.  On that date, May 5, 2016, VA sent a letter to the Veteran at the [redacted] address indicating that correspondence had been returned and requesting that the Veteran contact VA to provide his current information.  No notice of the hearing was provided.  Accordingly, the Veteran did not receive notice of his hearing.  A remand is necessary in order to obtain his current address and to provide him with another opportunity to present testimony at a hearing.  

Although a VA memorandum to the file indicates that the Veteran failed to appear rand that new hearing shall not be schedule unless good cause is filed with the Board, it is noted that his presupposes that the Veteran received notice of the hearing date and time.  The Board notes that this did not happen in this case, despite VA being notified as early as February 2015 that a new address was available.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's address.  Conduct searches, attempt to contact the Veteran via the telephone, and contact the Veteran's representative in order to confirm the address.  All efforts must be documented for the claims file.  Efforts must continue until it is determined that further attempts to obtain the address are futile.

2.  Schedule the Veteran for the next available travel board hearing.  Send him a notice of the date and time of the hearing and include a copy of the notice in the record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




